King, C.J.,
dissenting: The respondent, James E. Carroll, was suspended from the practice of law in 1979 for activities relating to compulsive gambling and a conviction for theft by unauthorized taking. In 1984, following a hearing, a court-appointed referee recommended that the respondent be disbarred. Because the respondent has acted to rehabilitate himself in reliance on the recommendations made in 1980 by a previous referee as to the terms of the suspension, I would conclude that the respondent may qualify for reinstatement, if he satisfies the conditions set forth herein.
On April 5, 1979, the Professional Conduct Committee (committee) filed a petition with this court requesting the suspension from the practice of law of the respondent, James E. Carroll. On that same day, the respondent voluntarily suspended himself from further practice of law. We ordered a suspension pursuant to Supreme Court Rule 37(7)(i) “until further order of the court without prejudice to any other proceedings that may follow.”
*394In 1980, the respondent entered a plea of guilty in Merrimack County Superior Court to the offense of theft by unauthorized taking and transfer. The supreme court then referred the matter pursuant to its Rule 37(7)(d) to the Honorable Edward J. Lampron, retired Chief Justice of the Supreme Court, for further proceedings in which the sole issue was the extent of the final discipline to be imposed. A hearing was conducted by Chief Justice Lampron on July 3, 1980. Thereafter, Chief Justice Lampron submitted his report, recommending that, subject to certain conditions, the respondent’s suspension should continue until April 5, 1982, or until further order of the supreme court. Chief Justice Lampron further ruled that if by February 5, 1982, the respondent had paid his fine in full, repaid his debts, continued his membership in Gamblers Anonymous and was released from psychotherapy or agreed to continue such treatments if recommended by the treating physician, he could file a petition for reinstatement to the practice of law, to take effect no sooner than April 5,1982.
Since then, we have issued an order reading in part as follows:
“Final action on the August 1980 report and recommendation of the late retired Chief Justice Edward J. Lampron, sitting as a referee, regarding final discipline to be imposed on James E. Carroll in accordance with Rule 37(7)(d) was deferred due to the pendency of various civil actions involving Mr. Carroll in Merrimack County Superior Court.”
“In consideration of the length of time which has passed since Judge Lampron’s report and recommendation, and of the possibility that there may have been significant subsequent developments relevant to the final disposition of this matter, the Court has determined that it will not consider Judge Lampron’s report and recommendation and hereby orders that a new hearing be held under Rule 37(7)(d). For such purpose, the matter is referred to Retired Supreme Court Justice Maurice P. Bois, who shall hold a hearing at which the parties shall present evidence regarding the current status of civil proceedings involving Mr. Carroll and Mr. Carroll’s activities since the hearing on July 3, 1980 and their respective recommendations concerning the extent of final discipline which should now be imposed.”
Justice Bois reviewed Chief Justice Lampron’s report and familiarized himself with the record in this case and the records of the Merrimack County Superior Court; however, while he accepted and *395incorporated by reference the report of Chief Justice Lampron, Justice Bois did not concur in his recommendations.
The testimony presented at the hearing before Justice Bois indicated that a related civil action involving the respondent’s former partner, which was a petition for winding up the partnership affairs, had been resolved by agreement. According to testimony at the hearing, several related civil actions were still pending.
At the hearing, the respondent submitted a list of ten friends and relatives who had come to his aid and to whom was owed approximately $83,000. The respondent represented that these individuals would not seek recourse to the courts for repayment, but had faith that he would eventually repay them. There was also evidence that $45,000 was owed to the Internal Revenue Service and $10,000 to his attorneys for legal services, for a total of $138,000 owed over and above amounts involved in the previously mentioned civil claims. Additionally, it was admitted by the respondent that he owed “street money” to bookies, including money owed to one person in the amount of $10,000. The respondent testified at the hearing that no one had attempted to collect these debts or contacted him with respect to them.
The respondent testified that, in addition to other part-time employment, he was employed as a paralegal with a New Hampshire law firm and felt that the suspension had served its purpose. He also stated that he was rehabilitated and, by studying, had kept abreast of changes in the law and was ready to resume practice as a member of the New Hampshire bar.
Justice Bois found that the respondent had conducted himself in an exemplary manner during the course of his suspension. He stated that although he sympathized with the respondent, whom he commended for the progress he had made in his rehabilitation and the rebuilding of his life, Justice Bois was not persuaded, on the state of the record, that the interests of the public and the bar of this State would be served if the respondent were to be reinstated to the practice of law. He therefore recommended that this court enter an order that the respondent be disbarred.
At the outset, I would note that the respondent acted in reliance on Chief Justice Lampron’s recommendations to rehabilitate himself over the course of his suspension. Yet, despite acknowledging the respondent’s efforts, Justice Bois’ report recommended that the respondent be disbarred. I am unable to adopt the recommendation to disbar the respondent. See Eshleman’s Case, 126 N.H. 1, 3, 4, 489 A.2d 571, 572 (1985) (this court is empowered to suspend or disbar an attorney to protect the public and preserve the integrity of the bar).
*396“The supreme court is obligated to discipline a lawyer appropriately when the lawyer’s conduct seriously deviates from professional norms.” Nardi’s Case, 122 N.H. 277, 278, 444 A.2d 512, 514 (1982). As we stated in Broderick’s Case, 106 N.H. 562, 215 A.2d 705 (1965), the purpose of disciplinary action is to assure the public and the bar that “the practice of law is a profession which demands that its members adhere to fiduciary standards of conduct and that the failure to do so will result in expeditious disciplinary action.” Id. at 563, 215 A.2d at 705 (quoting Broderick’s Case, 104 N.H. 175, 179, 181 A.2d 647, 650 (1962)).
Ordinarily, the misuse of a client’s funds justifies disbarment. Eshleman’s Case, supra at 5, 6, 489 A.2d at 574; Harrington’s Case, 100 N.H. 243, 244, 123 A.2d 396, 396 (1956); Delano’s Case, 58 N.H. 5 (1876). Nevertheless, “[i]n determining the discipline to be imposed in a given case, this court must consider mitigating factors . . . .” Eshleman’s Case, supra at 6, 489 A.2d at 574; see Mussman’s Case, 111 N.H. 402, 412, 286 A.2d 614, 620 (1971).
“The range of discipline to be imposed rests largely upon the facts and circumstances of each case.” Nardi’s Case supra. In the past, this court has recognized a variety of mitigating circumstances. See St. Pierre’s Case, 113 N.H. 198, 304 A.2d 88 (1973) (addiction to medication); Wholey’s Case, 110 N.H. 449, 270 A.2d 609 (1970) (restoration of misapplied funds, payment of fines, serving sentence of probation for offenses for which convicted, financial difficulties and resort to drink); Broderick’s Case, 104 N.H. 175, 181 A.2d 647 (1962) (lawyer’s previously good personal and professional reputation); see also Matter of Miller, 56 A.D.2d 109, 111, 391 N.Y.S.2d 596, 597-98 (1977) (restitution of misapplied client funds is mitigating factor).
The respondent’s significant reliance on the favorable recommendation of Justice Lampron is a mitigating factor. He has modified his conduct for a period of years in the hope of reinstatement. He has made restitution, has foregone more lucrative employment in order to work as a paralegal, and has continued to involve himself in Gamblers Anonymous. Because such reliance is an overriding mitigating circumstance in this instance, there should be some light at the end of the tunnel and some hope of readmission to membership in the bar.
Accordingly, the “final discipline” I would impose pursuant to Supreme Court Rule 37(7)(d) is an indefinite suspension until further order of this court. The respondent should be allowed to apply for readmission to the bar upon demonstrating to this court that he has satisfactorily met the following terms and conditions. This court will require full payment or final settlement, without reservation, of all debts and obligations owed by the respondent which, *397directly or indirectly, resulted from his defalcations in the practice of law. Proof of such repayment must be filed under oath in this court and meet with its approval prior to any action for a petition to be reinstated. In the event that he satisfactorily meets the requirements of settlement or payment of his obligations, the respondent must, for the first five full years of his readmission to the bar, associate himself in the practice of the law with such attorney or attorneys, on such terms and conditions, and with such supervision as this court shall approve.